DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on May 31, 2022 has been entered. Claims 1, 3, 10, 12, 19, 21 have been amended, and claims 4 and 13 have been canceled. Claims 1-3, 5-12, 14-21 are currently pending in the application. 
Response to Arguments
35 U.S.C 103
	Applicant’s arguments filed with respect to the rejection(s) of claims 1-21 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However upon further consideration, new grounds of rejection are made in view of Ibrahim (U.S Pub # 20160224486).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 10, 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim (U.S Pub # 20160224486) in view of Butt (U.S Pub # 20170052736).
With regards to claim 1, Ibrahim discloses a computer-implemented method for restoring backup data, the method comprising: 
invoking an interrupt service routine (ISR) that is initialized with reserved addresses in a construction container ([0041] ISR for a port that has reserved memory);
when the blocks of backup data are transmitted to the hybrid data buffer, tagging by the ISR the blocks of backup data to a specified location, the specified location being one of the reserved addresses in the construction container ([0041] ISR for a block of data to be transferred to a specified port ID. Transfers the block of data from a full FIFO to a main memory buffer reserved for that specific port).
Ibrahim does not disclose however Butt discloses:
a data deduplication system ([0009]),
initiating a restore request to a hybrid data buffer to route blocks of backup data to the hybrid data buffer ([0007] host requesting to restore. request to read and write data blocks to a storage system including read and write buffers); 
	It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the data transfer system of Ibrahim by the data restore system of Butt to utilize a dual buffer system in data transfers.
	One of ordinary skill in the art would have been motivated to make this modification in order to read and write data blocks to a read-ahead buffer (Butt [0012]).
	Claims 10 and 19 correspond to claim 1 and are rejected accordingly.
	With regards to claim 5, Ibrahim does not disclose however Butt discloses:
wherein the hybrid data buffer includes a read-ahead buffer and an operational buffer ([0007] storage system including write and read buffers), and the blocks of backup data are transmitted to the read-ahead buffer ([0008] read ahead a particular number of data blocks associated with the file system).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the data transfer system of Ionescu by the data restore system of Butt to utilize a dual buffer system in data transfers.
	One of ordinary skill in the art would have been motivated to make this modification in order to read and write data blocks to a read-ahead buffer (Butt [0012]).
	Claim 14 corresponds to claim 5 and is rejected accordingly.
	With regards to claim 6, Ibrahim further discloses:
	ISR ([0041]).
	Butt discloses:
holds a state of the read-ahead buffer ([0013] read-ahead module may be configured to check whether a number of data blocks written to the read-ahead buffer is greater than or equal to a request-amount received from a host).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the data transfer system of Ionescu by the data restore system of Butt to utilize a dual buffer system in data transfers.
	One of ordinary skill in the art would have been motivated to make this modification in order to read and write data blocks to a read-ahead buffer (Butt [0012]).
Claim 15 corresponds to claim 6 and is rejected accordingly.
Claims 2, 8, 11, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim (U.S Pub # 20160224486) in view of Butt (U.S Pub # 20170052736) and in further view of Ionescu (U.S Pub # 20130305099) and Diard (U.S Pat # 7522167).
	With regards to claim 2, Ibrahim does not disclose however Ionescu discloses:
when an abort of a restore operation occurs ([0030] In subsequent step 204, the processor may enter a stop mode, for example, due to a stop instruction retrieved from the program memory 14 or due to a failure, for example, a memory overflow).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the data transfer system of Ibrahim and Butt with the system of Ionescu to perform a task when an abort operation occurs. 
	One of ordinary skill in the art would have been motivated to make this modification in order to stop after an operating failure, e.g. due to a software bug (Ionescu [0004]).
Diard discloses:
masking the ISR and freezing the hybrid data buffer ([Col. 12 lines 37-44] mask interrupts [Col. 12 lines 56-67] writing to buffer is blocked).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the data transfer system of Ibrahim, Ionescu and Butt with the ISR system of Diard to mask the ISR when a restore operation is stopped.
	One of ordinary skill in the art would have been motivated to make this modification in order to minimize resource conflicts between computing resources (Diard [Col. 1 lines 65-67]).
	Claims 11 and 20 correspond to claim 2 and is rejected accordingly.
With regards to claim 8, Ibrahim does not disclose however Ionescu discloses:
When the abort occurs, terminate the restore operation ([0030] In subsequent step 204, the processor may enter a stop mode, for example, due to a stop instruction retrieved from the program memory 14 or due to a failure, for example, a memory overflow).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the data transfer system of Ibrahim and Butt with the system of Ionescu to perform a task when an abort operation occurs. 
	One of ordinary skill in the art would have been motivated to make this modification in order to stop after an operating failure, e.g. due to a software bug (Ionescu [0004]).
Ionescu does not disclose however Diard discloses:
freezing states of the reserved addresses ([Col. 12 lines 56-67] block writing to addresses).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the data transfer system of Ibrahim, Ionescu and Butt with the ISR system of Diard to mask the ISR when a restore operation is stopped.
	One of ordinary skill in the art would have been motivated to make this modification in order to minimize resource conflicts between computing resources (Diard [Col. 1 lines 65-67]).
	Claim 17 corresponds to claim 8 and is rejected accordingly.
Claims 3, 9, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim (U.S Pub # 20160224486) in view of Butt (U.S Pub # 20170052736) and in further view of Ionescu (U.S Pub # 20130305099), Diard (U.S Pat # 7522167) and  Philbrick (U.S Pub # 20040078462).
With regards to claim 3, Ionescu does not disclose however Philbrick discloses:
during a next restore session, unmasking the ISR and checking the hybrid data buffer for filled reserved addresses ([0101] response buffers indicate the completion of the designated command buffer. [0461] unmask the interrupts); and 
if there are empty addresses in the hybrid data buffer, routing blocks of backup data corresponding to the empty addresses in the construction container ([0101] reads the contents of the command buffer into its memory).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the data transfer system of Ibrahim, Ionescu, Butt and Diard by the system of Philbrick to restore data on a target device through the buffer.
	One of ordinary skill in the art would have been motivated to make this modification in order to move data from pre-allocated buffers into a system’s main memory (Philbrick [0005]).
	Claims 12 and 21 correspond to claim 3 and is rejected accordingly.
With regards to claim 9, Ionescu does not disclose however Philbrick discloses:
 wherein the method is repeated until all of the blocks of backup data corresponding to the empty addresses are successfully read and routed onto the construction container ([0102] until the entire transaction is complete).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the data transfer system of Ibrahim, Ionescu, Butt and Diard by the system of Philbrick to restore data on a target device through the buffer.
	One of ordinary skill in the art would have been motivated to make this modification in order to move data from pre-allocated buffers into a system’s main memory (Philbrick [0005]).
	Claim 18 corresponds to claim 9 and is rejected accordingly.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim (U.S Pub # 20160224486) in view of Butt (U.S Pub # 20170052736) and in further view of Philbrick (U.S Pub # 20040078462).
	With regards to claim 7, Ionescu does not disclose however Philbrick discloses:
monitoring states of the reserved addresses ([0101] passing back the addresses in which to put the remainder of the data); and 
routing the states of reserved addresses to the ISR to track each of the blocks of backup data being read or retrieved from a target device ([0102] transport driver will fill the list of addresses and pass the command to the NIC to write the data into its memory).
It would have been obvious for one of ordinary skill in the art before the date the current invention was effectively filed to have modified the data transfer system of Ibrahim and Butt by the system of Philbrick to restore data on a target device through the buffer.
	One of ordinary skill in the art would have been motivated to make this modification in order to move data from pre-allocated buffers into a system’s main memory (Philbrick [0005]).
	Claim 16 corresponds to claim 7 and is rejected accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166